Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 1 of 10




           EXHIBIT H
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 2 of 10

                                     PUBLIC VERSION


              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                      Washington,D.C.




 In the Matter of

 CERTAIN INTRAORAL SCANNERS AND                         Inv. No. 337-TA-1090
 RELATED,HARDWARE AND SOFTWARE

          INITIAL DETERMINATION ON VIOLATION OF SECTION 337;
         RECOMMENDED DETERMINATION ON REMEDY AND BONDING

                             Administrative Law Judge Dee Lord

                                       (April 26,2019)

Appearances:

For Complainant Align Technology Inc.:

Blair M. Jacobs, Esq., Christina A. Ondrick, Esq., John S. Holley, Esq., Mark Consilvio, Esq.,
and Elizabeth Bernard, Esq. of Paul Hastings LLP in Washington, DC; Thomas A. Counts, Esq.
and Grant A. Margeson, Esq. ofPaul Hastings LLP in San Francisco, CA; and Raymond W.
Stockstill, Esq. of Paul Hastings LLP in Costa Mesa, CA.

For Respondents 3Shape A/S, 3Shape Trios A/S, and 3Shape Inc.:

Goutam Patnaik, Esq., Tuhin Ganguly, Esq., and David J. Shaw, Esq. ofPepper Hamilton LLP in
Washington, DC; William D. Belanger, Esq., Gregory D. Len, Esq., Frank D. Liu, Esq., Britanee
L. Friedman, Esq., and L. Andrew Tseng, Esq. ofPepper Hamilton LLP in Boston, MA,Charles
F. Koch ofPepper Hamilton LLP in Redwood City, CA; S. Lloyd Smith, Esq., Kimberly
Coghill, Esq., and Kyle Tsui, Esq. of Buchanan Ingersoll & Rooney PC of Alexandria, VA;and
Philip L. Hirschhorn, Esq. of Buchanan Ingersoll & Rooney PC of New York, NY.
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 3 of 10

                                                    PUBLIC VERSION



       Pursuant to the Notice of Investigation(Dec. 13, 2017)and Commission Rule 210.42, this

is the administrative law judge's final initial determination and recommendation determination

on remedy and bonding in the matter of Certain Intraoral Scanners and Related Hardware and

Software, Commission Investigation No. 337-TA-1090. 19 C.F.R. § 210.42(a)(1)(i).

       For the reasons discussed herein, it is my final initial determination that there is no

violation of section 337 ofthe Tariff Act of 1930, as amended, 19 U.S.C. § 1337, in the

importation into the United States, the sale for importation, and/or the sale within the United

States after importation of certain intraoral scanners and related hardware and software with

respect to U.S. Patent No. 8,638,447(the'447 patent"), U.S. Patent No. 8,638,448 (the'448

patent"), or U.S. Patent No. 9,615,901 (the'901 patent").




                                                                   11
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 4 of 10

                                          PUBLIC VERSION


I.     BACKGROUND

       A.      Procedural History

       The Commission instituted this investigation in response to a complaint filed by Align

Technology, Inc.("Align") alleging violations ofsection 337 ofthe Tariff Act of 1930, as

amended, by reason ofinfringement of certain claims of U.S. Patent No. 9,615,901 ("the '901

patent"), U.S. Patent No. 8,638,448 ("the '448 patent"), U.S. Patent No. 8,638,447("the '447

patent"), U.S. Patent No. 6,845,175 ("the '175 patent"), and U.S. Patent No. 6,334,853 ("the

'853 patent") by Respondents 3Shape A/S and 3Shape, Inc. The Commission ordered that an

investigation be instituted to determine:

            whether there is a violation ofsubsection (a)(1)(B)of section 337 in the
            importation into the United States, the sale for importation, or the sale
            within the United States after importation of certain intraoral scanners and
            related hardware and software by reason of infringement one or more of
            claims 1-7 and 15-20 ofthe '901 patent; claims 1-9 and 15-22 ofthe '448
            patent; claims 1-7, 10, 12, and 17-24 ofthe '447 patent; claims 1-4, 14, 15,
            and 18-20 of the '175 patent; and claims 1,3-7, and 9-13 ofthe '853
            patent; and whether an industry in the United States exists as required by
            subsection (a)(2) of section 337;

Notice ofInvestigation at 2. The investigation was instituted upon publication ofthe notice of

investigation in the Federal Register on Tuesday, December 19, 2017. 82 Fed. Reg. 60215-16

(2017); see 19 C.F.R. § 210.10(b). 3Shape A/S and 3Shape, Inc. filed a response to the

complaint and notice ofinvestigation on January 8, 2018. On March 7, 2018, the complaint and

notice of investigation were amended to add 3Shape Trio A/S as a respondent. Order No. 8, not

reviewed by Comm'n Notice(Mar. 27, 2018). 3Shape A/S, 3Shape, Inc. and 3Shape Trios A/S

(collectively,"3Shape")filed a response to the amended complaint on April 23,2018.

       The investigation was terminated as to the '853 and '175 patents and certain claims ofthe

'447,'448, and '901 patents based on the withdrawal of Align's allegations. Order No. 7(Mar.




                                                      1
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 5 of 10

                                      PUBLIC VERSION


6,2018)(terminating investigation as to the '853 patent), not reviewed by Comm'n Notice(Mar.

27, 2018); Order No. 13 (Apr. 19, 2018)(terminating investigation as to claims 4, 15, 18, and 20

ofthe '175 patent, claims 21 and 22 ofthe '447 patent, and claims 7 and 20 ofthe '901 patent),

not reviewed by Comm'n Notice(May 17, 2018); Order No. 20(June 2,2018)(terminating

investigation as to claims 2-9 ofthe '448 patent), not reviewed by Comm'n Notice (July 18,

2018); Order No. 20(Aug. 14, 2018)(terminating investigation as to the '175 patent, claims 1-7,

10, and 12 ofthe '447 patent, and claim 1 ofthe '448 patent), not reviewed by Comm'n Notice

(Aug. 30, 2018); Order No. 34(terminating claim 18 ofthe '447 patent and claims 16, 17, 21,

and 22 ofthe '448 patent), not reviewed by Comm'n Notice(Nov. 5, 2018).

       A Markman hearing was held in this investigation on June 20 2018, and a Markman

order, issued on September 25,2018. Order No. 28. The evidentiary hearing was held on

November 5-9, 2018. The target date is Monday, August 26,2019. Order No.45(Apr. 3, 2019).

       B.      The Private Parties

               1.     Complainants

       The complainant is Align Technology,Inc.("Align"). Notice ofInvestigation at 2.

Align is a Delaware corporation with a principal place of business in San Jose, California.

Second Amended Complaint 1113. In 2011, Align acquired Cadent Holdings, Inc.("Cadent"), an

Israeli company that owned the patents asserted in this investigation. Id. ¶ 15.

               2.     Respondents

       The respondents are 3Shape A/S, 3Shape, Inc. and 3Shape Trios A/S. Order No. 8(Mar.

7, 2018). 3Shape A/S is a Danish corporation with its principal place of business in

Copenhagen, Denmark. Response to Second Amended Complaint 1117. 3Shape, Inc. is a

Delaware corporation with a principal place of business in Warren, New Jersey. Id. ¶ 18.




                                                2
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 6 of 10

                                      PUBLIC VERSION


3Shape Trios A/S is a Danish corporation with its principal place of business in Copenhagen,

Denmark. Id. Ili 19. 3Shape A/S, 3Shape, Inc. and 3Shape Trios A/S are "sister" corporations

that are wholly-owned subsidiaries of 3Shape Holdings A/S. RIB at 8.

       C.      Products at Issue

       The products at issue are intraoral scanner systems. The accused products are scanners

made by 3Shape with the brand name Trios 3, and the domestic industry products are scanners

made by Align with the brand name iTero Element.

       D.      Asserted Patents

       Through multiple intervening applications, the '447,'448, and '901 patents claim priority

to application PCT/IL 99/004431, filed on August 5, 1999. '447 patent at cover;'448 patent at

cover;'901 patent at cover.' Because oftheir common ancestry, the patents' specifications are

almost identical. Order No. 32(Sept. 25,2018)at 5. All three patents identify the same two

individuals as inventors, relate to confocal scanning technology, and are entitled "Method and

Apparatus for Imaging Three-Dimensional Structure." '447 patent at cover;'448 patent at cover;

'901 patent at cover. The '447 and '448 patents issued on January 28,2014 from applications

filed on September 14, 2012 and March 4,2013, respectively. '447 patent at cover;'448 patent

at cover. The '901 patent issued on April 11, 2017,from an application filed on June 18, 2015.

'901 patent at cover.

               1.       Patent Specifications

       The asserted patents are directed to methods and apparatuses for imaging three-

dimensional structures, such as the surface topology of a "teeth segment." '901 patent, col. 2:28-



1 The '447 patent is exhibit JX-0001,the '448 patent is exhibit JX-0002, and the '901 patent is
JX-0003.



                                                3
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 7 of 10

                                       PUBJ:.,IC VERSION


X.       CONCLUSIONS OF LAW-

       Based on the foregoing, and the record as a whole, it is my final initial determination that

there is no violation of section 337 oftlie"'Tariff Act of 1930, as amended, 19 U.S.C. § 1337, in

the importation into the United States, the sale for importation, and/or the sale within the United

States after importation of certain intraoral scanners and related hardware and software with

respect to U.S. Patent No. 8,638,447 (th~ "'447 patent"), U.S. Patent No. 8,638,448 (the '"448

patent"), or U.S. Patent No. 9,615,901 (the ~"-901 patent").

       This determination is based on tne foll9Wing conclusions of law:

           1. The Commission has subject matter jurisdiction over this investigation, in
              personam jurisdictio~ over Respondents, a.pd in rem jurisdiction over the accused
              intraorai scanners and relatea 11ardware and software.

           2. There has been an ii;nportati~n·_int6 the United States, sale for importation, or sale
               within the United States after importation of the accused intraoral.scanners and
              .related' hardware and software 1;,y Respondents.

           3. No claims of the '901 patent have been shown to be infringed by_the accused
              products.

           4. No claims of the '447 patent have been shown to be infringed by the accused
              products.

           5. No claims of the '448 patent have been shown to be infringed by the accused
              products.

           6. Claim 15 of the '901 patent is invalid for anticipation. No other claims of the
              '901 patent have been shown to be invalid.

           7. No claims of the '447 patent have been $own to be invalid.

           8. No claims of the· '448 patent have been shown to be invalid.

           9. The domestic industry requirement is satisfied with respect to claims 16-19 of the
              '901 patent.

           10. The domestic industry requirement has not been satisfied with respect to any
               claim of the '44 7 patent.

           11. The domestic industry requirement has not been satisfied with respect to any
               claim of the '448 patent.


                                               157
        Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 8 of 10

                                         PUBLIC VERSION


       I hereby cert_ify the record in thJs i,nv~sµgation to the Commission with my final initial

determination. Pursuant to Commission Rule 210.38, the record further comprises the

Complaint and _exhibits thereto filed \\jth the Secretary, the Markman order, and the exhibits

attached to the parties' summary determination motion~ and the respon~es thereto. 19 C.F .R.

§ 210.38(a).

       Pursuant to Commission Rule 21Q.42(c), this initial determination shall become the

detelll1ination of the Commission 45 days after the service thereof,.unless a party files a petition

for review pursµant to Commission Rule 210.43(a-), the Commission orders its own review

pursuant to <;ommission Rule 210.44, or the Collllllission chaµges the effective date of the initial

determination. 19 C.F.R. § 210.42(h)(6).

       This initial determination is being issued with a confidential designation pursuant to

Commiss_ion Rule 210.5 and the protective,t order"in this investigation. Withi11 ten (10) days of
                                                    •,

the date of this initial determination, each p~ shall submit to the Administrative Law Judge a

fjtatement as to wheth~r or not it see}(s tcY have any portion of this document deleted from the

public versitm. See   19 C..F.R. § 110.S(t).   A party seeking to have a portion of this document

deleted from the public version thereofmust attach to its sub~issfon a copy of the document

with red brackets indicating the portion(s) asserted to contain confidential business

information.41 The p~ies' submi'ssio~ under this subsection shall not be filed with the

Commission Secretary but shall be submitted by paper copy to the Administrative Law Judge


41 To avoid depriving the public of the basis for understanding the result and reasoning
underlying the decision, redactions should be limited. Parties who submit excessive redactions
may be required to provide an additional written statement, supported by declarations from
individuals with personal knowledge, justifying each prop~sed redaction and specifically
explaining why the information sought to be redacted meets the definition for confidential
bl.lsiness information set forth in Commission Rule 201.6(a). 19 C.F.R. § 201.6(a).      ·



                                                   158
       Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 9 of 10

                                     PUBLIC VERSION1


and by e-mail to the Administrative Law Judge's attorney advisor.

SO ORDERED.



                                                   Dee Lord
                                                   Administrative Law Judge




                                             159
      Case 6:19-cv-00680-ADA Document 16-4 Filed 02/27/20 Page 10 of 10

CERTAIN INTRAORAL SCANNERS-AND RELATED                             Inv. No. 337-TA-1090
HARDWARE AND SOF'PWARE

                         PUBLIC CERTIFICATE OF SERVICE

       I, Lisa R. Barton, hereby certifyt4at the attached INITIAL DETERMINATION has
been served to the following parties as indicated, on May 24, 2019




                                               Lisa R. Barton, Secretary
                                               U.S. International Trade Commission
                                               500 E·Street, SW, Room 112
                                               Washington, DC 20436

On Behalf of Complainants Align ~echn°.logy, Inc.:
Blair M. Jacobs, Esq.                                        □ ~ Hand Delivery
PAUL HASTINGS, LLP                                          []Jl\ria Express Delivery
875 I 5th Street, NW                                        ,□ Via First Class Mail
~asbington, DC 20005
                                                            D Other:- - - - -

On Behalf of Respondents 3Shape A/S, 3Shape Trios A/S,
and 3Sftape Inc.:
Goutam Patnaik                                              D ? Hand Delivery
PEPPER HAMILTON LLP                                         [lt'Via Express Delivery
HamiltQn Square                                             □ Via First Class Mail
2000 K Street, NW, ~uite 600
                                                            D Other:- - - - -
Washington, DC 20006
